Citation Nr: 1647963	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  09-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in January 2011, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant has not been afforded a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance during the pendency of this appeal, even though she has provided medical evidence that suggests she may be eligible for the benefit she seeks.  The record also suggests there may be outstanding medical records that would be relevant to her claim, to include records held by the Social Security Administration (SSA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Additionally, in October 2016, the Appellant submitted new medical evidence that has not been considered by the AOJ in the first instance.  As the Appellant's substantive appeal was filed prior to February 2, 2013, AOJ review of this evidence is not presumed.  See 38 U.S.C.A. § 7105 (e) (West 2014).  On remand the AOJ must consider the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all medical providers who have evaluated or treated her for any condition that is relevant to the issue of whether she is housebound or requires regular aid and attendance.  Make reasonable efforts to assist her in obtaining copies of medical records from any provider identified, unless it is determined the records have already been associated with the claims file.

2.  Notify the appellant that she may submit statements from herself or others who have observed her, describing symptoms or impairment relevant to the issue of whether she is housebound or requires regular aid and attendance.

3.  Request from the Social Security Administration (SSA) any records relating to any application filed by the appellant for disability benefits.

4.  Schedule the appellant for a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, VA Form 21-2680.  The examiner must review the claims file and a copy of this remand in conjunction with the examination.  All necessary tests must be conducted.  The examiner must review the results of any testing prior to completion of the report.

The examination report must include a rationale for any opinion provided.  

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

